Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention consists of a method of resection wherein a first pair of pins are inserted into the femur, the surgical instrument is advanced over the pins by means of a first pair of guide holes to secure the instrument into place.  The instrument comprises an A/P femoral cutting block and a chamfer femoral cutting block interlocked together, and wherein the first pair of holes is in the A/P femoral cutting block.  Next the anterior and posterior cuts on the distal end of the femur are performed utilizing the A/P cutting block, and after the cuts are made a second pair of pins are inserted into a second pair of guide holes in the chamfer cutting block.  Then the first pair of pins are removed from the femur followed by the removal of the A/P cutting block from the chamfer cutting block.  Lastly, the surgeon performs the chamfer cuts on the femur utilizing the chamfer cutting block.
The closes prior art of record is Roger et al (US Patent Pub. 20080154269A1), Burkinshaw et al (US Patent 6007537), and Edwards et al (US Patent Pub. 20100168753A1).
Roger discloses a method of resecting a knee utilizing a surgical instrument comprising a A/P femoral cutting block and a chamfer femoral cutting block interlocked together and wherein the chamfer femoral cutting block can have pins inserted therein to better secure the block to the femur (Fig. 16-27). However, the instrument as a whole is also secured to the femur of the patient by means of integral protrusions (126, Fig. 16-17) on the chamfer femoral cutting block (112, Fig. 16-17).  Since the two cutting blocks are made to interlock with one another the integral pins and the pins through the chamfer 
Burkinshaw discloses a method of resecting a knee utilizing a surgical instrument comprising a A/P femoral cutting block and a chamfer femoral cutting block interlocked together and wherein the chamfer femoral cutting block can have pins inserted therein to better secure the block to the femur (Fig. 1). The Burkinshaw reference does not discloses wherein a first set of pins are inserted through a first set of holes in the A/P block which are then removed after the first set of cuts are performed and a second set of pins are inserted into a second set of holes in the chamfer block.  In addition, since the two cutting blocks are made to interlock with one another the pins through the chamfer block are enough to secure the instrument in place and the blocks are connected in such a way that the surgeon can perform all the cuts without the need to remove the a first block from the second block.  Therefore, there is no reasonable motivation to modify the art of record to utilize two separate sets of pins and guide holes to secure the instrument in place so that the first set is placed in the first set of holes and the first set of cuts are made the a second set of pins are placed through a second set of holes to allow the A/P block and the first set of pins to be removed and the second set of cuts to be made.
Edwards discloses a method of resecting a knee utilizing a surgical instrument comprising a A/P femoral cutting block and a chamfer femoral cutting block interlocked together by means of a single pair of pins passing through both blocks simultaneously to also secure them to the patient’s femur (Fig. 5-6). Edwards discloses that the pins are placed on the surface of the femur which then pass through holes 216 in both components to secure them in place.  There is no reasonable motivation to modify the art of record to utilize two separate sets of pins and guide holes to secure the instrument in place so that the first set is placed in the first set of holes and the first set of cuts are made the a second set of pins are placed through a second set of holes to allow the A/P block and the first set of pins to be removed and the second set of cuts to be made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775